Citation Nr: 1515732	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1973 and from November 1975 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Board notes that in an October 2008 rating decision, the RO denied the Veteran's claim for failure to submit new and material evidence.  The prior December 2006 rating decision did not become final as the Veteran submitted a timely January 2007 request to reconsider, which ultimately resulted in the October 2008 rating decision.  Inasmuch as the Veteran's statement expressing disagreement with the December 2006 denial was received within one year of the decision, the Board construes the January 2007 submission as a timely notice of disagreement. As a result, new and material evidence need not be submitted in order to decide the Veteran's claim on the merits.

The Veteran was scheduled for a Board hearing, but withdrew his request prior to the hearing in an August 2014 correspondence.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes a March 2012 statement from the Veteran indicating that there may be outstanding VA treatment records from the Augusta, Georgia VAMC.  As a result, the Board finds that all updated VA treatment records should be obtained. 

Regarding the Veteran's October 2006 VA examination, the Board finds that opinion offered by the examiner to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner rationale focuses on the configuration of the Veteran's current hearing loss and states that it does no resemble typical noise-induced hearing loss.  The Board notes that the record does not contain a separation examination.  However, service treatment records contain four audiological tests, dated August 1971, March 1975, April 1981, and August 1983.  The results from these hearing tests document what appears to be a steady decline in the Veteran's hearing acuity.  As a result, the Board finds that a new VA opinion commenting on any significant shift in hearing acuity throughout service is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that she identify any other relevant treatment that she has received or is receiving, and request that she forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Upon receipt of any new records, schedule the Veteran for an audiological examination with a VA examiner of appropriate expertise.  

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her claimed disorder.

Following a review of this remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's hearing loss disability is associated with her military service, to include any in-service noise exposure.  In reaching this conclusion, the examiner should comment on any significant shifts in hearing acuity documented in the Veteran's service treatment records.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  The examiner should specifically address the results of the Veteran's in-service audiological testing.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of any hearing loss disability on the Veteran's occupational functioning and daily activities.  In addressing this matter, the examiner should consider the Veteran's lay statements in the claims file.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




